DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 03/19/2019 and the IDS’s filed 5/14/2019, 5/17/2019, 9/10/2019, 6/8/2020.

Claims 1-15 are pending and being examined.  Claim 1 is amended through an Examiner’s Amendment.

Claims 1-15 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Babych on 04/14/2021.
The application has been amended as follows: 
1. A method of treating hydrogen sulfide in a stream comprising:
adding a composition to a stream comprising an amount of hydrogen sulfide, wherein the composition comprises one or more scavenger compounds having the following general formula:

    PNG
    media_image1.png
    174
    168
    media_image1.png
    Greyscale
, wherein C1 - C6 are independently selected from the group consisting of carbon, nitrogen, oxygen, and sulfur; R1 - R6 are independently selected from hydrogen or 
    PNG
    media_image2.png
    70
    192
    media_image2.png
    Greyscale
;X is nitrogen; Y is selected from the group consisting of nitrogen, oxygen, and sulfur; and each n is independently selected from a number in a range of 1 - 6; wherein at least one of R1 - R6 is 
    PNG
    media_image2.png
    70
    192
    media_image2.png
    Greyscale
.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor obviate all the cumulative limitations of independent claim 1 with particular attention to the one or more scavenger compounds having the following general formula:


    PNG
    media_image1.png
    174
    168
    media_image1.png
    Greyscale
; wherein at least one of R1 - R6 is 
    PNG
    media_image2.png
    70
    192
    media_image2.png
    Greyscale
.
Blytas et al. (US 4359450) and Taylor (EP 2364768 A1) are considered to be the closest prior art.
Blytas teaches a method of treating hydrogen sulfide in a stream comprising adding a composition to a stream comprising an amount of hydrogen sulfide, wherein the composition comprises a compound of the following formula:

    PNG
    media_image3.png
    66
    108
    media_image3.png
    Greyscale

wherein: from two to four of the groups Y are selected from acetic (-CH3COOH) and propionic acid (-CH3CH2COOH) groups; from zero to two of the groups Y are selected from 2-hydroxy ethyl, 2-hydroxy propyl, and 

    PNG
    media_image4.png
    58
    76
    media_image4.png
    Greyscale

R is cyclohexane or benzene (Blytas, abstract and Col. 3 lines 15-41).
Taylor teaches a method of treating hydrogen sulfide in a stream comprising adding a composition to a stream comprising an amount of hydrogen sulfide, wherein the composition comprises a compound:

    PNG
    media_image5.png
    173
    219
    media_image5.png
    Greyscale

wherein R1, R2 and R3 are each independently selected from the group consisting of R4 and R5, R4 is C1-C20 straight or branched chain alkyl group, R5 is –[(CH)m-NH]p-(CH2)nOH, n and m are independently an integer from 2 to about 6, p is from 1 to about 6; and wherein at least one of R1, R2 and R3 is R4 and at least of R1, R2 and R3 is R5.

Blytas and Taylor, alone or combined, do not teach nor render obvious the method of treating hydrogen sulfide wherein the composition comprises one or more scavenger compounds having the claimed general formula wherein at least one of R1 - R6 is 
    PNG
    media_image2.png
    70
    192
    media_image2.png
    Greyscale
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734